  Case 4:18-cv-00832-A Document 102 Filed 12/09/19                       Page 1 of 15 PageID 3861


                        IN THE UNITED STATES DISTRICT COU T
                             NORTHERN DISTRICT OF TEXAS                                       DEC - 9 2019
                                 FORT WORTH DIVISION
                                                                                   CLERK, U.S. DISTRICT COURT
THE HANOVER INSURANCE COMPANY,                      §
                                                    §
                                                                                     BY------~,~.~'~",~Y--------
                Plaintiff,                          §
                                                    §
VS.                                                 §   NO. 4:18-CV-832-A
                                                    §
ORYX OILFIELD HOLDINGS, LLC,                        §
ET AL.,                                             §
                                                    §
                Defendants.                         §


                             MEMORANDUM OPINION AND ORDER

      Came on for consideration the motion of plaintiff, The

Hanover Insurance Company, for partial summary judgment. The

court, having considered the motion, the response of defendants,

Oryx Oilfield Holdings, LLC ("Holdings"), Kodiak Trenching and

Boring, LLC ( "KTB") , Kodiak Rental and Supply, LLC ("Rental") ,

Kodiak Testing, LLC ("Testing"), Oryx Oilfield Services, LLC

("Oryx"), Kodiak Excavation and Utilities, LLC("KEU"), Matthew J.

Mahone ("Mahone"), and Leigh Anne Mahone, the reply, the record,

and applicable authorities, finds that the motion should be

granted.

                                                   I.

                                 The Operative Pleadings

      Plaintiff's operative pleading is its second amended

complaint filed October 30, 2019. Doc. 1 88. Plaintiff's claims



      1
          The "Doc.   " reference is to the number ofthe item on the docket in this action.
 Case 4:18-cv-00832-A Document 102 Filed 12/09/19       Page 2 of 15 PageID 3862


arise out of an indemnity agreement pursuant to which defendants

agreed to indemnify plaintiff as consideration for the issuance

of certain surety bonds by plaintiff on their behalf. In

addition, claims arise out of monies plaintiff advanced pursuant

to requests for financial assistance for KTB and KEU. Plaintiff

says that it has expended more than $5 million for which it seeks

reimbursement. Plaintiff asserts claims for breach of contract,

breach of fiduciary duty, exoneration, and fraud. And, plaintiff

seeks to recover attorneys' fees and costs, and to obtain an

accounting and specific performance of the indemnity agreement.

     On June 13, 2019, defendants Oryx, KTB, KEU, and Mahone

filed their first amended counterclaim. Doc. 49. In it they

allege:

     In March 2014, Holdings hired Timothy Crawford ("Crawford")

as assistant director of business development. Doc. 49              ~   2. As

part of his duties, Crawford was involved in managing various

construction projects for KTB and KEU. Id.          ~   3. Crawford knew

that only Mahone was authorized to execute and approve bonds for

KTB and KEU. Id.     ~   4. Nevertheless, Crawford ordered and executed

bonds. Id.   ~   5. In the fourth quarter of 2015, Mahone learned

that Crawford had secured and/or bid on projects in excess of

what KTB and KEU could perform. Id.       ~   9. He also learned that

Crawford had obtained bonds from plaintiff. Id. Mahone instructed


                                     2
  Case 4:18-cv-00832-A Document 102 Filed 12/09/19   Page 3 of 15 PageID 3863


Crawford not to bid on any new projects or order any bonds

without authorization. Id. Mahone also informed certain employees

of plaintiff that Crawford was not authorized to request bonds

and that KTB and KEU were at capacity and could not take on more

work. Id. Crawford continued to submit bids and order bonds. Id.

, 10. In May 2016, Mahone discovered that Crawford had committed

KTB and KEU to a substantial number of projects for which

plaintiff had issued over $40 million in performance bonds. Id.

, 11. In June 2016, Mahone again notified plaintiff that Crawford

was not authorized to request or execute bonds. Id. , 13.

Plaintiff continued to issue bonds at Crawford's request. Id.

, 14. In the summer of 2016, Mahone requested bonds but plaintiff

refused to provide them without audited financial statements. Id.

, 16. Plaintiff continued to issue bonds at Crawford's request.

Id. , 17. KTB and KEU were not equipped to handle the project

load and financial burden imposed by the existence of bid bonds.

Id. ,   20. Mahone showed plaintiff that there was a way for KTB

and KEU to complete work. Id. , 21. Plaintiff proposed a written

agreement whereby it would provide financial assistance. Id.

, 22. Defendants made a counter-proposal. Id. At a meeting in

September 2017, the parties reached an oral agreement pursuant to

which plaintiff would advance funds to pay KTB and KEU's accounts

payable in exchange for execution by KTB and KEU of letters of


                                     3
 Case 4:18-cv-00832-A Document 102 Filed 12/09/19   Page 4 of 15 PageID 3864


direction, directing project owners to pay project funds into a

special account controlled by plaintiff (the "Oral Agreement")

Id.   ~~   23-27. KTB and KEU executed letters of direction that

plaintiff requested; however, plaintiff failed to advance funds

as promised. Id.     ~~   28-31. Oryx was forced to inject capital so

that KTB and KEU could keep working. Id. , 32. Plaintiff failed

to pay Oryx as promised for work it performed. Id.         ~   33. Mahone

was forced to incur personal debt to fund the continued

operations. Id.

      Counterclaimants assert claims for breach of the Oral

Agreement, fraudulent inducement, money had and received,

negligent misrepresentation, fraudulent misrepresentation, and

knowing breach of fiduciary duty. They also seek exemplary

damages and attorney's fees.

                                    II.

                     Grounds of Plaintiff's Motion

      Plaintiff seeks judgment on its own breach of contract claim

against defendants. Doc. 69. It also seeks judgment that

defendants take nothing on their counterclaim. Id.




                                     4
  Case 4:18-cv-00832-A Document 102 Filed 12/09/19   Page 5 of 15 PageID 3865


                                   III.

               Applicable Summary Judgment Principles

     The applicable summary judgment principles were set forth in

the court's memorandum opinion and order signed NoVember 22,

2019, and need not be repeated here.

                                    IV.

                            Undisputed Facts

     The record establishes the following undisputed facts:

     On December 9, 2014, defendants Holdings, KTB, Rental,

Testing, Services, Mahone, and Mrs. Mahone signed a General

Agreement of Indemnity in favor of plaintiff as surety. Doc. 89,

Ex. A. On November 16, 2015, Mahone and plaintiff executed

Amendment No. 1 to General Agreement of Indemnity whereby

defendant KEU was added to the indemnity agreement as a principal

and indemnitor. Id., Ex. B.      (The court hereinafter refers to the

two documents as the "Indemnity Agreement.") The Indemnity

Agreement provides, in pertinent part:

     In the event of any payment by the Surety, an itemized
     statement of the amount of any such payment sworn to by
     any officer or authorized representative of the Surety,
     or any voucher or vouchers, invoices or other evidence
     of such payment shall be prima facie evidence of the
     fact and the amount of such payment, and the extent of
     the liability of the Indemnitors to the Surety, and, in
     the absence of actual fraud or bad faith amounting to
     dishonesty or malicious conduct, shall be final,
     conclusive and binding upon the Indemnitors in any
     claim, suit or other proceeding by the Surety to


                                     5
   Case 4:18-cv-00832-A Document 102 Filed 12/09/19                   Page 6 of 15 PageID 3866


        recover the amount of such payments pursuant to this
        Agreement or otherwise.

Id., App. 6. Plaintiff issued a number of bonds benefitting

defendants. See, e.g., Doc. 74, App. 48-52; Doc. 78, App. 1825.

Defendants paid the premiums and benefitted from the issuance of

the bonds.' Doc. 74, App. 22.

        In the summer of 2017, Mahone told plaintiff that defendants

were suffering from financial difficulties and needed financial

assistance to complete projects. Doc. 74, App. 14; Doc. 92, App.

10. The parties met on September 14, 2017, to discuss proposed

terms for plaintiff to provide financial assistance. Doc. 74,

App. 16; Doc. 92, App. 10-11. Following the meeting, counsel for

defendants emailed counsel for plaintiff requesting "the latest

version of the proposed agreement" so that he could mark it up.

Doc. 74, App. 17, App. 91. Plaintiff's counsel sent the proposed

agreement but received no response from defendants. Id., App. 18,

App. 93.

        On October 12, 2017, plaintiff emailed Mahone, saying that

defendants would need to formally request financial assistance

using the form plaintiff suggested. Doc. 74, App. 18, App. 95.

The email reminded Mahone that plaintiff had not made a promise


        2
        Although defendants maintain that Crawford did not have authority to request or obtain some of
the bonds, the swnma1y judgment evidence establishes that the bonds were issued; that defendants paid
the premiums; and that defendants benefitted from the issuance of the bonds and became liable to
indemnity plaintiff pursuant to the terms of the Indemnity Agreement.

                                                  6
     Case 4:18-cv-00832-A Document 102 Filed 12/09/19   Page 7 of 15 PageID 3867


or commitment to provide financial assistance. Id. Mahone did not

contradict the statement. Id., App. 18-19. Defendants executed

the formal requests, acknowledging the issuance of bonds by

plaintiff on their behalf, Id., App. 19, App. 97-100, App. 107-

09, and plaintiff paid numerous subcontractors, suppliers, and

other vendors on various projects. Id., App. 20.

        Plaintiff has paid losses, costs, and expenses in the amount

of $1,095,736.87 as of September 25, 2019, all reasonable,

necessary, and advisable. Doc. 74, App. 21. Plaintiff has

incurred but not paid $413,247.27 in additional attorney's fees

and costs.       Id., App. 21, App. 211. Plaintiff remains exposed to

additional losses, costs, and expenses and has deemed that

$4,500,000 is sufficient to indemnify and hold it harmless from

claims that have arisen or may arise on the bonds. Id., App. 21-

22.

                                      *****
        Additional undisputed facts are mentioned at appropriate

places under the Analysis heading.

                                       v.
                                    Analysis

A.      Breach of the Indemnity Agreement

        To establish breach of contract, plaintiff must show (1) the

existence of a valid, enforceable contract between the parties,


                                        7
 Case 4:18-cv-00832-A Document 102 Filed 12/09/19   Page 8 of 15 PageID 3868


(2) plaintiff's performance or tender of performance thereunder,

(3) breach by defendants, and (4) damages to plaintiff as a

result. Smith Int'l, Inc. v. Egle Group, LLC, 490 F.3d 380, 387

(5th Cir. 2007). An indemnity agreement is interpreted as any

other contract; the court is to ascertain and give effect to the

intentions of the parties as expressed therein. Ideal Lease

Serv., Inc. v. Amoco Prod. Co., 622 S.W.2d 951, 953          (Tex. 1983)

Where the terms are clear and unambiguous, construction is a

question of law. Heritage Resources, Inc. v. Nationsbank,          939

S.W.2d 118, 126 (Tex. 1996).

     Here, the Indemnity Agreement gives plaintiff the exclusive

right to adjust, settle, or compromise any claims, demand, suit,

or any other proceeding arising out of any bonds and to take

whatever actions it deems appropriate. Doc. 89, App. 5. Such

agreements are routinely enforced. Associated Indem. Corp. v. CAT

Contracting, Inc., 964 S.W.2d 276, 284       (Tex. 1998); Old Republic

Sur. Co. v. Palmer, 5 S.W.3d 357 (Tex. App.-Texarkana 1999, no

pet). Further, the "prima facie evidence" clause creates a

presumption in favor of plaintiff regarding the propriety and

amount of payments for which it seeks indemnity. Travelers Cas. &

Sur. Co. of Am. v. James, No. 3:15-CV-1999-N, 2016 WL 9306254, at

*6 (N.D. Tex. Oct. 5, 2016); United States Fire Ins. Co. v. Rev-

Bach, Inc., No. 3:02-CV-2133-K, 2004 WL 1836314, at *2          (N.D. Tex.


                                    8
  Case 4:18-cv-00832-A Document 102 Filed 12/09/19   Page 9 of 15 PageID 3869


Aug. 16, 2 004) . In this case, defendants have not shown, or

attempted to show, any fraud on the part of plaintiff in settling

claims or making payments.

     Defendants focus on the argument that Crawford had no

authority to request or obtain the issuance of bonds. Doc.            91 at

10-18. The contention that defendants did not ratify the bonds is

belied by the record, including the requests for financial

assistance signed October 18 and 19, 2017. Doc. 74, App. 97-100,

App. 107-09. And, in any event, the argument is overcome by the

"prima facie evidence" provision. See Fid. & Dep. Co. v. Tri-Lam

Co., No. SA-06-CA-207-XR, 2007 WL 1452632, at *5 (W.D. Tex. May

15, 2007) (issue of potential liability on bonds immaterial where

surety has the right to settle claims) . The court further notes

that the Indemnity Agreement provides that it applies to bonds

written by the surety "at the request of or on behalf of''

defendants. Doc. 89, App. 9 , 25. Clearly, the bonds were issued

on behalf of defendants, whether the formal request was

authorized or not, and defendants accepted the benefits of those

bonds. Smith v. Michels Corp., No. 2:13-CV-00185-JRG, 2014 WL

708416, at *2   (E.D. Tex. Feb. 24, 2014); Miller v. Kennedy &

Minshew, P.C., 142 S.W.3d 325, 343       (Tex. App.--Fort Worth 2003,

pet. denied) (ratification through knowingly accepting benefits).

See also Land Title of Dallas, Inc. v. F.M. Stigler, Inc.,           609


                                     9
  Case 4:18-cv-00832-A Document 102 Filed 12/09/19                   Page 10 of 15 PageID 3870


S.W.2d 754, 757-58             (Tex. 1980) (principal cannot ratify only the

part of the agent's unauthorized acts that benefit it and not the

rest) .

        Finally, defendants have not come forward with summary

judgment evidence to establish a genuine fact issue as to the

propriety of the amounts sought by plaintiff.' Accordingly,

plaintiff is entitled to recover the $1,508,984.14 for losses

paid and expenses incurred through September 25, 2019, as well as

payment of $4,500,000 pursuant paragraph 3 of the Agreement, to

be applied to losses and expenses incurred thereafter.

B.      The Counterclaim

        Counterclaimants assert six claims against plaintiff. The

first, breach of contract, and the second, fraudulent inducement,

arise out of the Oral Agreement for plaintiff to provide

financial assistance to KTB and KEU. The remaining claims arise

out of the argument that plaintiff had no authority to issue

bonds unless certain conditions were met. Doc. 49.

        The elements of breach of contract are set forth, supra at

7-8. Fraudulent inducement is a species of fraud that arises only

in the context of a contract and requires existence of a contract




        'Defendants maintain that plaintiff has failed to submit competent summary judgment evidence,
Doe. 91 at 6, overlooking the plain language of the Indemnity Agreement, including the "prima facie"
evidence provision. In any event, the court routinely gives summary judgment evidence whatever weight
it may deserve.

                                                 10
 Case 4:18-cv-00832-A Document 102 Filed 12/09/19   Page 11 of 15 PageID 3871


as part of its proof. IAS Servs. Group, L.L.C. v. Jim Buckley &

Assocs.,   Inc., 900F.3d640, 647 (5thCir. 2018). Theparty

seeking relief must show (1)     the other party made a material

misrepresentation,    (2) the representation was false and was

either known to be false when made or was made without knowledge

of the truth,   (3) the representation was intended to be and was

relied upon by the injured party, and (4) the injury complained

of was caused by the reliance. Id.

     Plaintiff contends that counterclaimants cannot prevail on

Count I or Count II of the counterclaim for several reasons.

First, they cannot establish the existence of the Oral Agreement.

Second, the Oral Agreement is barred by the Statute of Frauds.

Third, counterclaimants are estopped from asserting an alleged

oral, handshake deal. And,     fourth, counterclaimants cannot

establish damages as a matter of law. Doc. 70 at 17-33.

     Plaintiff first argues that counterclaimants cannot

establish that the parties entered into the Oral Agreement. The

court agrees. The plain language of the Indemnity Agreement says

that plaintiff has the absolute right to cease making or

guaranteeing advances or loans at any time. Doc. 89, App. 6, , 4.

Further, the Indemnity Agreement states that it may not be

changed or modified orally. Id., App. 10, , 28. Counterclaimants

say that the oral Agreement was entered into at a meeting on


                                    11
 Case 4:18-cv-00832-A Document 102 Filed 12/09/19   Page 12 of 15 PageID 3872


September 14, 2017; however, after that meeting, on September 18,

2017, defendants' attorney emailed plaintiff's counsel to ask for

"your latest version of the proposed agreement." Doc. 74, App.

91. The subject of the message was "Word Version of Latest Draft

of Proposed Agreement." Id. Obviously, the agreement for

financial assistance was still being negotiated. On October 12,

2017, not having heard anything further from defendants,

plaintiff emailed Mahone regarding the request for financial

assistance, instructing that a written request would be needed,

noting that plaintiff was considering financial assistance and

had not made any promise or commitment in that regard. Id., App.

18, App. 95. In response, on October 18 and 19, KTB and KEU

executed requests for financial assistance, each providing (in

bold type) that it and indemnitors understood and acknowledged

that plaintiff had made no agreements or promises to provide

financial assistance and had the sole discretion to decide

whether and to what extent to do so. Id., App. 98, App. 108. In

addition, in November 2017, Oryx made seven separate claims

against plaintiff on various bonds, id., App. 20, 111-84, which

would not have been necessary if plaintiff was obligated to

directly pay the debts of KTB and KEU pursuant to the Oral

Agreement. Thus, defendants' own actions show that no oral




                                    12
  Case 4:18-cv-00832-A Document 102 Filed 12/09/19                      Page 13 of 15 PageID 3873


agreement had been reached.' They also establish that defendants

waived the right to claim that an enforceable oral agreement had

been reached. Addicks Servs., Inc. v. GGP-Bridgeland, LP, 596

F.3d 286, 298           (5th Cir. 2010) (waiver is intentional

relinquishment of a known right or intentional conduct

inconsistent with that right) . 5

        Plaintiff next argues that the remainder of the claims

asserted by counterclaimants-Count III                          (money had and received) ,

Count IV (negligent misrepresentation), Count V (fraudulent

misrepresentation), and Count VI                        (knowing breach of fiduciary

duty)-fail as a matter of law because defendants ratified the

issuance of the allegedly unauthorized bonds and/or are estopped

from taking the position that the bonds were not validly issued.

Doc.    70 at 33-39. In response, defendants simply argue that the

summary judgment evidence raises a fact issue on whether KTB and

KEU ratified the bonds that Crawford approved. Doc, 91 at 33. For

the reasons previously discussed, and for the reasons set out                                           at

pages 33-39 of plaintiff's opening brief, plaintiff is entitled


        'Defendants argue that the comt would be making a credibility determination in reaching this
conclusion. Doc. 91 at 21. However, only justifiable inferences are to be drawn in favor of defendants as
nonmovants. Anderson v. Liberty Lobby, Inc., 477 U.S. 242,255 (1986). See also Boeing Co. v.
Shipman, 411 F.2d 365, 3 74-75 (5th Cir. 1969)(setting forth the test used in determining whether there is
sufficient evidence to submit a case to the jury). No legitimate inference of the existence of the Oral
Agreement could be drawn from the summary judgment evidence.

        'The coU!t need not reach the other arguments made by plaintiff as to these claims. The court
does note that there would have been no consideration for the Oral Agreement inasmuch as defendants
were already obligated to do the same things pursuant to the Indemnity Agreement.

                                                   13
  Case 4:18-cv-00832-A Document 102 Filed 12/09/19                    Page 14 of 15 PageID 3874


to prevail. Among other things, the record reflects that Mahone

was copied on communications regarding the bonds and payment

therefor and signed premium checks on behalf of defendants for

payment of bonds issued at Crawford's request. See, e.g., Docs.

77-78, App. 1544-1729. Mahone was aware of what Crawford was

doing, but continued to employ him until June 9, 2017, long after

the alleged damage was done and discovered. Doc. 74, App. 387-88.

See Prunty v. Arkansas Freightways, Inc., 16 F.3d 649, 653-54

(5th Cir. 1994) (ratification through retention of employee after

employer learned of his conduct). In sum, the conclusory

allegations in Mahone's declaration are belied by the record and

are insufficient to raise a genuine fact issue for trial. 6

                                                 VI.

                                                Order

        The court ORDERS that plaintiff's motion for partial summary

judgment be, and is hereby, granted; that plaintiff have and

recover from defendants,                jointly and severally, the sum of

$1,508,984.14 for losses paid through September 25, 2019, plus

the sum of $4,500,000.00 to be applied to losses after September

25, 2019, and, to the extent not applied, to be held as


        6
         Again, the cowt need not discuss the remaining arguments as to this ground of the motion. It
simply notes that defendants' arguments are absurd, e.g., that they are entitled to the benefit of the
equitable doctrine of money had and received when there is no evidence that plaintiff was unjustly
enriched and holds money that rightfully belongs to counterclaimants. Burrus v. Reyes, 516 S. W.3d 170,
197 (Tex. App.-EI Paso 2017, pet. denied).

                                                  14
  Case 4:18-cv-00832-A Document 102 Filed 12/09/19                       Page 15 of 15 PageID 3875


collateral by plaintiff in accordance with the Indemnity

Agreement.'

        The court further ORDERS that by December 17, 2019,

plaintiff provide to the court                      (1) a proposed judgment granting

the relief awarded by this memorandum opinion and order,

including proposed language related to treatment of the payment

of the $4,500,000.00 by defendants by plaintiff consistent with

the Indemnity Agreement, and (2) a proposed order granting the

remaining relief sought by plaintiff, including how the request

for exoneration, were it to be granted,                           is to be carried out.

        The court further ORDERS that counterclaimants take nothing

on their counterclaim and that the counterclaim be, and is

hereby, dismissed with prejudice.

        SIGNED December 9, 2019.




        'Matters remaining to be determined are how to deal with the request for specific enforcement of
the books and records provision of the Indemnity Agreement, what sort of accounting should be ordered,
what relief is appropriate in light of the request that defendants "exonerate" plaintiff, and the amount of
attorney's fees and costs to be awarded.

                                                    15
